DETAILED ACTION
Election/Restrictions
  	Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11/19/2021 is acknowledged.

 	Claims 1-15 are pending, while claims 9-15 have been withdrawn.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
 	The disclosure is objected to because of the following informalities: The “CLAIM OF PRIORITY” section must be updated. Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As an initial point, as stated in the “CLAIM OF PRIORITY” section, the current application is a divisional of prior Application No. 14/556,490, filed December 1, 2014, currently pending; Which was a divisional of prior Application No. 12/859,035, filed August 18, 2010, now abandoned; Which claims priority to European Patent   Application No. 10290443.0/EP10290443. (attorney docket TI-69051EP-PS) entitled "Mixed Mode Processor Tracing" filed August 10, 2010.
 Independent claim 1 recites “the event trace module circuitry recording non-cycle count trace events in the memory circuitry in response to a trigger bit of one sense, and the event trace module recording cycle count trace events in the memory circuitry in response to a trigger bit of another sense”. 
This claim language does not seem to be supported in the originally filed specification, nor European Patent Application No. 10290443.0/EP10290443. Clarification is required.
Dependent claims 2-8 are rejected based upon the same rationale.



	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the processor" and “the processor instruction pipeline execution”.  There is insufficient antecedent basis for these limitations in the claim. 
Dependent claims 2-8 are rejected based upon the same rationale.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses tracing functions of integrated circuits. 	

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        February 26, 2022